Mr. Justice Smith
: I concur in the result; but to my mind the most convincing argument in favor of the action-of the Examining and Trial Board is found in the fact that section 1088 of Article III of the Ordinances of the City of Helena provides *205that the owner of an obstruction in any street or sidewalk shall remove the same upon being required so to do by written notice from the mayor, street commissioner, or chief of police. While this ordinance was not formally offered in evidence before the members of the board, it was a part of the law of the city under which they were operating, and it became their duty to take notice of it in determining whether or not the relator was guilty of a neglect of duty. A complaint having been made to the captain of police that an obstruction existed in the sidewalk in front of the residence of Mr. Meyer, it was his duty under the regulations of the department to report the fact, either personally or in writing, to the officer who had authority to require its removal. This he neglected to do, and in consequence thereof it became necessary for Mr. Bollinger himself to make a second complaint of the obstruction.